DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170205189 to Rogers et al. (“Rogers,” cited by Applicant) or, alternatively, US 6,658,781 to Bowen, also cited by Applicant).
Re: claim 18, Rogers discloses the claimed invention including a handgun apparatus comprising: a handgun brace 60, e.g., Figs. 2-4, comprising: a counter recoil torque member 90 (CRTM) that, when the handgun brace is operably coupled to a handgun, extends away from a trigger guard of the 5handgun in a vertical plane aligned with a longitudinal axis of a barrel of the handgun (¶ [0020], and as shown); means for rigidly and fixedly coupling the CRTM in a fixed spatial relationship relative to the handgun, 72, 74, 76, 80, 82, at least, and, a non-primary grip hand engagement surface (NPGHES) disposed on 10a forward-facing surface of the counter recoil torque member, ¶ [0020], the NPGHES being configured to physically engage with at least two fingers* (*see below) of a non-primary grip hand of a user, id., wherein when the CRTM is operably coupled to the handgun and the handgun is discharged, the handgun brace is configured to impart a first 15moment in a first rotational direction to the handgun resulting from forceable physical engagement between the NPGHES and the at least two fingers of the non-primary grip hand of the user, such that the first moment at least partially opposes a second moment in a second rotational direction and resulting from the handgun discharge, ¶ [0023].
*With respect to at least two fingers, although Rogers discloses “the index finger of the support hand engag[ing] and push[ing] back on the front face 92,” id., (not particularly shown in the drawings, apparently, but understood to be that face beginning around the arrow end of callout 60, e.g., Fig. 2, and extending downwardly), whether the NPGHES is configured to physically engage with at least two fingers depends on the fingers themselves, which are not defined by the claim.  One with sufficiently slender fingers would be capable of engaging the front face with two fingers, perhaps not one atop the other vertically relative to a horizontal bore axis 26, e.g., Fig. 1, but at least following the curve of front face 92, i.e., the index finger slightly forward of the middle finger, yet both engaging a portion of the front face.  Thus, Rogers broadly yet reasonably anticipates the claim, absent evidence to the contrary and/or a clear definition of the metes and bounds of the recitation, “at least two fingers.”
Re: claim 19, Rogers fairly discloses the handgun brace being releasably coupled to the handgun by the means for rigidly and fixedly coupling.  Specifically, whether expressly articulated by Rogers, “fasteners 82, such as screws,” ¶ [0019], are capable of being unscrewed, thus, releasably coupling the brace to the handgun.
Re: claim 18, Bowen discloses the claimed invention including a handgun apparatus comprising: a handgun brace 22, e.g., Figs. 1-3 and 5, comprising: a counter recoil torque member 32 (CRTM) that, when the handgun brace is operably coupled to a handgun 10, e.g., Fig. 2, extends away from a trigger guard 18 of the 5handgun in a vertical plane aligned with a longitudinal axis of a barrel of the handgun (as shown); means for rigidly and fixedly coupling the CRTM in a fixed spatial relationship relative to the handgun, col. 3, lines 2-13 (e.g., 3:2-13), and, a non-primary grip hand engagement surface (NPGHES) disposed on 10a forward-facing surface of the counter recoil torque member (including “finger recesses 34,” 2:63), the NPGHES being configured to physically engage with at least two fingers (as disclosed and shown) of a non-primary grip hand of a user, id. at line 64, and 1: @ 47/48, wherein when the CRTM is operably coupled to the handgun and the handgun is discharged, the handgun brace is configured to impart a first 15moment in a first rotational direction to the handgun resulting from forceable physical engagement between the NPGHES and the at least two fingers of the non-primary grip hand of the user, such that the first moment at least partially opposes a second moment in a second rotational direction and resulting from the handgun discharge, 1:37-40.
Re: claim 19, Bowen fairly discloses the handgun brace being releasably coupled to the handgun by the means for rigidly and fixedly coupling.  Specifically, Bowen discloses “interior surfaces 38 of the upper portion 36 are … spaced apart to provide a tight fit over the lower portion of the main frame 14,” 3:2-5, and that “because of the tight fit [the interior surfaces 38] will grip the side surfaces of the main frame 14,” id., at 12-13, easy removal of the brace, Abstract, and, 1: @ 43-45.  Thus, the brace is releasably coupled to the handgun.
Alternatively, claims 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0259292 to Schrock (relied upon under 102(a)(2) because, though published after Applicant’s filing date, 11 JUL 18, of parent application, 62/872,600, has priority to 62/470,528, filed 13 MAR 17: thus, under the first inventor to file provisions of the AIA , such is prior art).
Re: claim 18, Schrock discloses the claimed invention including a handgun apparatus comprising: a handgun brace 125, e.g., Figs. 1-2, comprising: a counter recoil torque member 130 (CRTM) that, when the handgun brace is operably coupled to a handgun, extends away from a trigger guard of the 5handgun in a vertical plane aligned with a longitudinal axis of a barrel of the handgun (Schrock discloses use with an AR-15 rifle, ¶ [0022], which inherently includes a barrel having a longitudinal axis, and which is known to be available as a pistol, i.e., a handgun having no shoulder stock: Schrock clearly shows 130 extending away from trigger guard 120, at least a portion of which extends in a vertical plane, as required); means for rigidly and fixedly coupling the CRTM in a fixed spatial relationship relative to the handgun (Schrock discloses that the elements “may be a single … attachment,” ¶ [0024], and, “removeably coupleable, to a firearm,” ¶ [0025], by means of “a fastener (e.g., a screw),” id., or “a bolt (e.g., a single bolt),” id., which suffices) and, a non-primary grip hand engagement surface (NPGHES) 116 disposed on 10a forward-facing surface of the counter recoil torque member (as shown) the NPGHES being configured to physically engage with at least two fingers of a non-primary grip hand of a user (“one or more of a user’s fingers may rest against at least a portion of an external surface 116,” ¶ [0026]), wherein when the CRTM is operably coupled to the handgun and the handgun is discharged, the handgun brace is configured to impart a first 15moment in a first rotational direction to the handgun resulting from forceable physical engagement between the NPGHES and the at least two fingers of the non-primary grip hand of the user, such that the first moment at least partially opposes a second moment in a second rotational direction and resulting from the handgun discharge (“the one or more fingers on the finger rest 115 may assist the user in stabilizing and/or controlling the rifle 5, for example, during use of the rifle 5,” id.).
Re: claim 19, Schrock fairly discloses the handgun brace being releasably coupled to the handgun by the means for rigidly and fixedly coupling.  Similarly to Rogers above, a screw or bolt is capable of being removed, thus releasing the brace.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 13-16, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,181,339 (“the ‘339 patent”) and over claims 1-17 of U.S. Patent No. 10,782,092 (“the ‘092 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims amount to a rewording of the patented claims.
For example, claim 1 of the ‘339 patent meets all the limitations of instant claim 1, albeit reciting “the brace is configured to impart a counter-clockwise counter torque to the handgun … such that the counter-clockwise torque at least partially opposes a clockwise recoil torque resulting from the handgun discharge,” instead of instant claim 1 reciting “the handgun brace is configured to impart a 14TPL Docket No.: 280-02-2 first moment in a first rotational direction to the handgun … such that the first moment at least partially opposes a second moment in a second rotational direction and 5resulting from the handgun discharge.”  However, while perhaps broader, patent claim 1 meets this definition from at least one perspective of the handgun, which suffices.
Presuming an argument that none of the patent claims recite “at least two fingers,” patent claim 1 recites “at least one finger,” which, while not positively requiring a second finger, in view of the disclosure of same and the transitional phrase “comprising,” which is open-ended or inclusive, i.e., does not exclude other elements, conveys that the patent clearly contemplated more than a single finger.
Alternatively, based on the disclosure and claim limitation, configuring the counter recoil torque member to include more than one finger would have been obvious at the time of invention because it has been held that mere duplication of parts has no patentable significance unless a new and unexpexted result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Here, configuring for more than one finger would only serve to increase a user’s ability to control a handgun when firing, which is neither a new nor an unexpected result.
Regardless, patent claims 6, 14, and 20 provide for “a second finger engagement surface,” as shown in, e.g., Figs. 3A-4B.
Instant claim 2-10, 13, 15-16, and 18-19 appear to be met as well, either expressly or as applied above.
With particular respect to instant claim 14, absent any criticality, it would have been obvious to one of ordinary skill in the art at the time of invention for the rigid bridge to comprise a plurality of apertures.  Some reasons for such a modification include: a lighter weight part, less material usage (which translates to cost savings), greater flexibility of the part (where desired).  Rationale: when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR Int'l. Co. v. Teleflex lnc., 127 S.Ct. 1742 (2007).  As noted, there are myriad reasons for putting holes in parts, well-known by those of ordinary skill in the art.
For the same reasoning applied above, claims 1-10, 13-16, and 18-19 are met by claims 1-17 of the ‘092 patent.
Claims 11-12 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,181,339 (“the ‘339 patent”) and over claims 1-17 of U.S. Patent No. 10,782,092 (“the ‘092 patent”) in view of US 11,193,724 to McCarthy.
The ‘339 patent and the ‘092 patent disclose the claimed invention as applied above, except for further comprising a magazine receptacle at least partially defined by a structure forming the NPGHES, wherein the magazine receptacle is 5configured to releasably mechanically support a magazine of the handgun, wherein the magazine receptacle defines a cavity configured to releasably receive the magazine, and further comprising means for releasably coupling a magazine such that the magazine is supported, when mechanically coupled to the means for releasably coupling, by the handgun brace.
McCarthy teaches a brace 46, e.g., Fig. 1 (see description of front strap 42 “as a second, front hand rest,” 5:5-9, as opposed to back strap 34, described “as a second, rear hand rest,” id.) including a magazine receptacle 48 configured to releasably mechanically support a magazine 50 (via magazine release button 74), such receptacle defining a cavity (as shown and disclosed) and further comprising means for releasably coupling a magazine 74 such that the magazine is support, when mechanically coupled to the means for releasably coupling, by the brace in the same field of endeavor for the purpose of replacing an empty, first magazine 40, 5:12-15.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the ‘339 patent and the ‘092 patent as taught by McCarthy in order to replace an empty magazine.  Further rationale: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,181,339 (“the ‘339 patent”) and over claims 1-17 of U.S. Patent No. 10,782,092 (“the ‘092 patent”) in view of US 2005/0279004 to Woodmansee et al. (“Woodmansee”).
The ‘339 patent and the ‘092 patent disclose the claimed invention as applied above, except for wherein the handgun brace further comprises a mounting rail.
Woodmansee teaches a brace 10, e.g., Fig. 2, (asserted because the space between trigger guard portion 28 and rail 40 provides ample room for a finger of a non-primary grip hand, which suffices) including a rail 40, ¶ [0016], “to permit the accessory 12 (Fig. 1) to be mounted [to the accessory connector portion 32],” id.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify either patent as taught by Woodmansee in order to mount an accessory to the brace.  See, also, further rationale provided above which would apply equally well here.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
21-May-22